                                                                             FILED
                                 UNITED STATES DISTRICT CO RT  MAY l 0 2019
                               SOUTHERN DISTRICT OF CALIF RNIA     -

UNITED STATES OF AMERICA,
                                                       Case No. 19

                                      Plaintiff,
                         vs.
                                                       JUDGMENT OF DISMISSAL
EDUARDO REYEZ-RUIZ AKA
ORLANDO MARTINEZ-MARTINEZ,

                                    Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 D    the Court has dismissed the case for unnecessary delay; or

 D    the Court has granted the motion of the Government for dismissal, without prejudice; or

 D    the Court has granted the motion of the defendant for a judgment of acquittal; or

 D    a jury has been waived, and the Court has found the defendant not guilty; or

 D    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      Ct 1 - 8:1326(a), (b)




 Dated:
                                                   Hoh. Kare,
                                                   United States Magistrate Judge
